t c memo united_states tax_court jill r scott petitioner v commissioner of internal revenue respondent docket no filed date jill r scott pro_se jordan s musen and benjamin a de luna for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and petitioner's motion to restrain assessment and collection as explained in greater detail below we shall grant respondent's motion and deny petitioner's motion background three separate notices of deficiency were issued as follows on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in her federal_income_tax for in the amount of dollar_figure and an addition_to_tax under sec_6651 a in the amount of dollar_figure the notice was mailed to petitioner at an address in gainesville florida on date respondent issued a joint notice_of_deficiency to petitioner and her husband charles n scott determining a deficiency in their federal_income_tax for in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the notice was mailed to p o box lake buena vista florida the lake buena vista address on date respondent issued a notice_of_deficiency to charles n scott determining a deficiency in his federal_income_tax for in the amount of dollar_figure and additions to tax in the amounts of dollar_figure and dollar_figure under sec_6651 and sec_6654 respectively the notice was mailed to the lake buena vista address on date petitioner and charles n scott filed a joint petition for redetermination with the court the all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed petitioner resided at continued petition states that the taxable_year in dispute is attached to the petition is a copy of the notice_of_deficiency dated date which was issued to charles n scott the petition was delivered to the court in an envelope bearing a u s postal service postmark dated date which date is days after the mailing of the date notice on date respondent filed a motion to dismiss for lack of jurisdiction asserting that the petition was not filed within the time prescribed in sec_6213 on date petitioner and charles n scott filed an objection to respondent's motion asserting that the 90-day period for filing a timely petition with the court runs from the date of receipt of the notice_of_deficiency the objection includes arguments directed at the merits of respondent's determinations respecting the scotts' tax_liability for and by order dated date respondent's motion to dismiss was granted in that the case was dismissed for lack of jurisdiction as to charles n scott and his name was struck from the caption on the ground that the petition was not timely filed with respect to the deficiency_notice issued to him on date continued the lake buena vista florida address on date respondent issued a notice_of_intent_to_levy to petitioner and charles n scott demanding payment of dollar_figure in satisfaction of their tax_liability for respondent subsequently filed a motion to dismiss for lack of jurisdiction asserting that the notice_of_deficiency issued to petitioner for is invalid on the ground that it was not mailed to petitioner's last_known_address petitioner filed an objection to respondent's motion to dismiss asserting that the taxable years in dispute are and and that the notices of deficiency for those years are invalid on the ground that they have no basis in material fact petitioner also filed a motion to restrain assessment and collection respondent maintains that the court has no jurisdiction to consider the validity of the notice_of_deficiency issued to petitioner and charles n scott for because the taxable_year was not placed in dispute in the petition this matter was called for hearing in washington d c at a motions session of the court counsel for respondent appeared at the hearing and presented argument on the pending motions although petitioner did not appear at the hearing she did file a written_statement with the court pursuant to rule c discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 our jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a deficiency_notice is mailed to the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 respondent issued a notice_of_deficiency to petitioner for on date the petition was filed nearly year later on date although it is evident that the petition was not filed within the 90-day period prescribed in sec_6213 respondent concedes that the notice is invalid because it was not issued to petitioner's last_known_address we accept respondent's concession and we shall grant respondent's motion to dismiss for lack of jurisdiction as to on this ground respondent further contends that we lack jurisdiction in this proceeding to consider the validity of the joint notice_of_deficiency issued to petitioner and charles n scott for the taxable_year in particular respondent asserts that the court lacks jurisdiction over the taxable_year because that year was not placed in dispute in the petition petitioner contends that the notice_of_deficiency for is invalid on the ground that the notice_of_deficiency has no basis in material fact before expressing any opinion with respect to petitioner's argument concerning the validity of the notice_of_deficiency for we must consider respondent's argument that the taxable_year was not placed in dispute in this proceeding the note to rule a states that the court's jurisdiction over parties and years in issue is fixed by the petition as originally filed or as amended within the statutory period for because we shall grant respondent's motion to dismiss for lack of jurisdiction on the ground that the notice for was not issued to petitioner's last_known_address we do not consider petitioner's contention that the notice for is invalid on the ground that it lacks a basis in material fact filing the petition 60_tc_1089 we agree with respondent that the petition filed in this case contains no mention of the taxable year--the only year placed in dispute in the petition is the taxable_year moreover even if we were to view petitioner's objection to respondent's motion to dismiss as an attempt to amend the petition to place the year in dispute the objection was not filed within the statutory period for filing the petition in fact the petition itself was not timely filed with respect to either the notice_of_deficiency for or the notice_of_deficiency for there appears to be no dispute that the joint notice_of_deficiency issued for the taxable_year was sent to petitioner's last_known_address the same address reflected by petitioner in the petition in any event petitioner's contention that the notice_of_deficiency for is invalid plainly lacks merit we understand petitioner to contend that the notice is invalid on the ground that respondent did not determine a deficiency within the meaning of sec_6212 see 814_f2d_1363 9th cir revg 81_tc_855 normally the court will not look behind the notice_of_deficiency to examine the basis for the commissioner's motives or administrative policies or procedures in making the determinations reflected in the notice see 79_tc_185 62_tc_324 however in scar v commissioner supra pincite the court_of_appeals held that the commissioner must consider information that relates to a particular taxpayer in order to determine a deficiency in respect to that taxpayer subsequently in clapp v commissioner 875_f2d_1369 9th cir the court_of_appeals commented on its decision in scar as follows furthermore as the tax_court has since pointed out scar did not even require any affirmative showing by the commissioner that a determination set forth in an alleged notice_of_deficiency was made on the basis of the taxpayers' return only where the notice_of_deficiency reveals on its face that the commissioner failed to make a determination is the commissioner required to prove that he did in fact make a determination 90_tc_110 based upon our review of the notice_of_deficiency for we are satisfied that respondent determined a deficiency in petitioner's tax_liability within the meaning of sec_6212 in particular the notice is addressed to petitioner and charles scott lists charles scott's social_security_number and contains an explanation that respondent disallowed specific amounts of unsubstantiated deductions reported on the scotts' tax_return considering all of the circumstances we would conclude that the notice_of_deficiency for is valid see stinnett v commissioner tcmemo_1993_429 as a final matter we turn to petitioner's motion to restrain assessment and collection sec_6213 provides that the tax_court may enjoin the commissioner's collection efforts if the commissioner is attempting to collect amounts that have been placed in dispute in a timely filed petition for redetermination 99_tc_466 96_tc_707 the record reflects that the amount that respondent is attempting to collect relates to petitioner's tax_liability for having resolved that we lack jurisdiction over the taxable_year in this proceeding it follows that we have no authority to enjoin respondent's collection efforts accordingly we shall deny petitioner's motion to restrain assessment and collection to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction and denying petitioner's motion to restrain assessment and collection although petitioner cannot pursue her case respecting her tax_liability for in this court she is not without a remedy in short petitioner may pay the tax file a claim for a refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
